Case 4:21-cv-00340-TCK-SH Document 3 Filed in USDC ND/OK on 08/17/21 Page 1 of 1



            IN THE UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF OKLAHOMA
 BYRON CRAIG HERD,                            )
                                              )
                       Petitioner,            )
                                              )
 vs.                                          )          CIV-21-240-RAW
                                              )
 STATE OF OKLAHOMA,                           )
                                              )
                       Respondent.            )


                                     OPINION AND ORDER
        Now before the court is Petitioner’s application for a writ of habeas corpus pursuant
 to 28 U.S.C. § 2254. It has come to the court’s attention that Petitioner was convicted in
 Tulsa County, Oklahoma, which is located within the territorial jurisdiction of the Northern
 District of Oklahoma. Therefore, in the furtherance of justice, this matter may be more
 properly addressed in that district.
        Accordingly, pursuant to 28 U.S.C. § 2241(d), Petitioner’s application for a writ of
 habeas corpus is hereby transferred to the Northern District of Oklahoma for all further
 proceedings.
        IT IS SO ORDERED THIS 17TH DAY OF AUGUST, 2021.




                                           ______________________________________
                                           HONORABLE RONALD A. WHITE
                                           UNITED STATES DISTRICT COURT
                                           EASTERN DISTRICT OF OKLAHOMA
